Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 01/21/2021 for application number 17/153,893. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, claims and certified copy of foreign priority application.
Claims 1 – 14 are presented for examination.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/26/2021 and 07/16/2021 were filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
In IDS filed on 04/26/2021, Cite. No. 1 under NPL is strike out since not in English.
Title
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner believes that the title of the invention is imprecise. A descriptive title indicative of the invention will 
Claim Objections
Claims 8 and 14 are objected to because of the following informalities: 
On lines 12 – 13 on page 26 of claim 8, replace “switches a power supply fan of each of the power supply units” with -----switches a power supply of fan for each of the power supply units-----.  
On lines 2 on page 29 of claim 14, replace “to switch a power supply fan for each of the power supply units” with -----to switch a power supply of fan for of the power supply units-----.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 – 7, 10 – 13 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites, “The power management system according to claim 1, further comprising: a plurality of computing nodes,-----“ which implies presence of a plurality of processing units. Later on, however the claim defines: “----wherein the power when there is no central processing unit, the power management circuit switches each of the system fans -----“. A configuration of a computing node without a central processing unit make sense from a technical point of view. Therefore, an intended scope of the invention is not clear. It appears that the system merely detects the presence of computing node.
Claims 5 – 7, directly or indirectly depend upon the claim 4 and do not cure the deficiency of claim 4, therefore are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim 10 recites, “The power management method according to claim 9, further comprising: providing a plurality of computing nodes,-----“ which implies presence of a plurality of processing units. Later on, however the claim defines: “----detecting whether there is a central processing unit in the power consumption devices of each of the computing nodes; when there is no central processing unit, switching each of the system fans -----“. A configuration of a computing node without a central processing unit make sense from a technical point of view. Therefore, an intended scope of the invention is not clear. It appears that the system merely detects the presence of computing node. 
Claims 11 – 13, directly or indirectly depend upon the claim 10 and do not cure the deficiency of claim 10, therefore are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim 7 recites, “-----the power consumption devices are classified into a first category and a second category by the power management circuit; when there is the 
Claim 13 recites, “-----classifying the power consumption devices into a first category and a second category; when there is the first category and there is no second category, ----“. The limitation, “a first category” and “a second category” are vague and unclear to the meaning of the limitation to which it refers. Thereby, rendering the definition of the subject-matter of claim is unclear. And, therefore the limitation of “--classifying the power consumption devices into a first category and a second category —“ is also unclear.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 2, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Fang, US 20160018874 A1.
As to claim 1, Fang discloses a power management system [power system, para 0013, 0017, fig. 1, 5] configured to supply electricity power to a plurality of power consumption devices [41, service board, 42, cooling unit, para 0024, 0060, 0069, fig. 1, 5], comprising: a plurality of connection interfaces [para 0057, as shown in fig. 5], configured to be respectively connected to one of the power consumption devices [41] to perform signal transmission and power transmission [when a board is newly inserted in the communication equipment, the system energy-saving controller 21 first obtains the power demand of the board, and then obtains the total power demand value of the communication equipment----which implies connection interface for each board, para 0025]; a system power supply, comprising a plurality of power supply units [system PSU1,---PSUM, para 0022, 0052, 0055, 0057, as shown in  fig. 1, 5]; wherein the system power supply is configured to supply electricity power [by turning on number of PSU] to each of the connection interfaces, so as to supply electricity power to the power consumption devices [41, 42] through the connection interfaces [para 0025 – 0026, fig. 1, 5]; and a power management circuit [20 power management apparatus], connected to each of the power consumption devices [41, 43] via each of the connection interfaces [as shown in fig. 4 – 5]; wherein the power management circuit [20] obtains a current total load of the power supply units [total power demand], determines a target load of each of the power supply units [rated output power of each PSU] [para 0025, 0054], and determines [by detection unit 224] whether each of the connection interfaces is connected to one of the power consumption devices [detection unit detects if board or 
As to claim 2, Fang further discloses a power management system [power system, para 0013, 0017, fig. 1, 5], wherein the power management circuit [20] determines [by state detection unit 224], through a status signal [in-position signal] returned by a designated pin in each of the connection interfaces, whether each of the connection interfaces is connected to one of the plurality of power consumption devices [board or cooling unit] [para 0041, 0045].
As to claim 9, Fang discloses a power management apparatus and method, lists all the same elements of claims 1 rather in method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 9. 
Allowable Subject Matter
Claims 3, 8 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN C PATEL whose telephone number is (571)272-3675. The examiner can normally be reached M-Th (6:30am - 4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/NITIN C PATEL/Primary Examiner, Art Unit 2186